Citation Nr: 1503688	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral leg disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case now resides with the VA RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing; a transcript of that hearing is of record.

The Board notes that initially the issue of entitlement to an increased evaluation for a bilateral leg disability was phrased as entitlement to service connection for vascular disease of the lower extremities.  The Veteran is already service connected for peripheral neuropathy of the bilateral lower extremities.  

As discussed in the hearing, the record suggests that the effects of the Veteran's leg disabilities have been considered together.  As such, the Board has interpreted the Veteran's claim for service connection for vascular disease of the lower extremities as a claim for a higher evaluation for a bilateral leg disability.  The issue has been rephrased accordingly. 

Considering the claim for an increased evaluation, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  As discussed below, when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for a bilateral leg disability, entitlement to service connection for hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologizes for the delay in the full adjudication of this case.


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the upper extremities that is etiologically related to his active duty service or service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has peripheral neuropathy of the upper extremities as a result of his service-connected diabetes.

A review of the Veteran's service treatment records shows no notation of peripheral neuropathy during active duty service.

More importantly, a review of the Veteran's post-service medical treatment records does not show complaints of or a diagnosis of peripheral neuropathy or any associated symptoms relating to the Veteran's upper extremities.

In March 2008 the Veteran was afforded a VA examination.  The Veteran reported tingling and numbness in his legs and feet, but no corresponding symptoms in his upper extremities.  Upon physical examination the examiner noted that the Veteran's motor function and sensory function of the upper extremities were within normal limits.  In contrast, the Veteran's sensory function of the lower extremities was abnormal with findings of decreased sensation.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The only evidence of record suggesting that the Veteran has a diagnosis of peripheral neuropathy of the upper extremities is the Veteran's own statements.  Although the Veteran may sincerely believe that he has peripheral neuropathy of the upper extremities, the issue of whether the Veteran has a current disability, in this instance, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a nerve disability.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis of peripheral neuropathy and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a December 2007 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and the Veteran's testimony and statements.  

The Veteran has also been afforded an adequate examination on the issue of entitlement to service connection for a peripheral neuropathy of the upper extremities.  The VA provided the Veteran with an examination in March 2008.  As discussed above, the March 2008 examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

The claims for an increased evaluation for a lower leg disability, entitlement to service connection for hypertension, and entitlement to a TDIU require further development.

As discussed above, the Board has interpreted the Veteran's September 2008 as a claim for an increased evaluation for a lower leg disability.  The most recent VA treatment records are dated January 2010.  At the December 2014 hearing the Veteran reported receiving treatment at the VA Hospital in Atlanta, Georgia as recently as December 2014.  

The Board finds that these records are necessary to decide the issue of entitlement to an increased evaluation.

Further, the Veteran's March 2008 VA examination diagnosed peripheral neuropathy but did not evaluate the severity of the disability. 

Accordingly, the Board finds that a VA examination is necessary to determine the appropriate evaluation for a lower leg disability.

With regard to the claim for entitlement to service connection for hypertension, the March 2008 VA examination noted that the Veteran's hypertension was "not aggravated by diabetes."  

Following the March 2008 VA examination, the Veteran was service connected for coronary artery disease (CAD) secondary to his service-connected diabetes.

The Board finds that a new VA opinion is necessary to determine whether the Veteran's hypertension is caused by or aggravated by either the service-connected diabetes or CAD.

Finally, with regard to the claim for a TDIU, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In the claim for an increased evaluation, the Veteran has asserted that he is unable to work because of his service-connected disabilities.  Thus, the Board finds that a TDIU claim has been raised in this case.

Giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Atlanta VAMC.  The Veteran should provide records from January 2010 to the present.



2.  The Veteran should schedule the Veteran for a VA peripheral neuropathy examination.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

The examiner should evaluate the Veteran's peripheral neuropathy of the lower extremities.  All required studies should be performed.  

3.  The Veteran should be afforded a VA medical opinion regarding his hypertension.  The claims file, to include a copy of this remand, should be returned to the March 2008 examiner who evaluated the Veteran in the first instance.  If the March 2008 examiner is unavailable, the assigned examiner should determine if another VA examination is necessary.

The VA examiner should determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to his active duty service, to include whether it is caused by or aggravated by his service-connected disabilities, to specifically include diabetes and CAD.

A complete rationale must be provided for any opinion offered.

4.  The Veteran's claim of entitlement to a TDIU should be adjudicated.  The RO/AMC should undertake any additional development that it deems necessary, including if needed obtaining a VA examination that addresses all of the Veteran's service-connected disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause his unemployment.

5.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


